*103OPINION OF THE COURT
Per Curiam.
Vincent J. Lo Curto has submitted an affidavit dated April 27, 1989, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
The respondent acknowledges in his affidavit that he has been charged with converting funds entrusted to him in an estate matter amounting to $6,000, failing to maintain proper records concerning these funds, neglecting an estate matter, and making a misrepresentation to the Grievance Committee in a letter concerning the aforesaid funds. The respondent acknowledges that he could not successfully defend himself on the merits against the allegations in the petition containing the charges, that his resignation is freely and voluntarily tendered, that he has not been subjected to coercion or duress, and that he is fully aware of the implication of submitting the resignation.
Under the circumstances herein, the respondent’s resignation as a member of the Bar should be accepted and directed to be filed. Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Thompson, Bracken and Sullivan, JJ., concur.
Ordered that the resignation of respondent Vincent J. Lo Curto is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Vincent J. Lo Curto shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Vincent J. Lo Curto is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, *104Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.